CAMPBELL, J.
Defendant was indicated for misapplica-
tion of bank funds in violation of section 8991, Code I9I9- His motion to quash and set aside the indictment was denied, and he *388was tried, convicted, and sentenced, and now appeals from the judgment of conviction and an order denying his motion for new trial.
Appellant was indicted by the same grand jury, the drawing of which was considered! in the case of State v. Frank H. Johnson, 50 S. D. —, 210 N. W. 350, this day decided, and he has preserved the same' record upon his motion to quash. Upon the authority of that case, and State v. Fellows, 49 S. D. 481, 207 N. W. 477, the judgment and order here appealed from must be, and they are, reversed, and the cause remanded, with directions to enter an order granting the motion to quash and set aside the indictment.
DIERON, J., absent.